Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed on 2/23/22 was considered. 

Drawings
The drawings were received on 2/23/22.  These drawings are acceptable.

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: fails to fairly suggest a device for optically imaging at least a part of an object, comprising a two-dimensional array of optical channels , the array having a main plane,  each optical channel  having an optical axis and being arranged such that the optical axis is perpendicular to the main plane, each optical channel  comprising: a first lens system comprising at least a first lens, a second lens system comprising at least a second lens, each lens having an optical axis aligned with the optical axis of the optical channel, the first lens system  and the second lens system being arranged such that a first surface of the first lens  is a light entrance surface of the optical channel, and a second surface of the second lens is a light exit surface of the optical channel, such that light propagates from the light entrance surface to the light exit surface within the optical channel, wherein each optical channel has at least an optical low-pass angular filter configured to block any light propagating through the optical channel along  a direction of propagation having an angle which is greater than a predefined angle ϴL, relative to the optical axis, the low-pass angular filter comprising at least one planar interface separating a first material having a first refractive index n1; and a second material having a second refractive index n2, arranged such that light propagating from the light entrance surface to the light exit surface successively propagates through the first material and the second material, the ratio of the second refractive index over the first refractive index being lower than 0.66, each optical channel further comprising a field lens system , the field lens system comprising at least a field lens arranged between the first lens system and the second lens system  along the optical axis of the optical channel , the planar interface being configured to block light propagating through the optical channel in a direction of propagation having an angle which is greater than or equal to a critical angle ϴc relative to the optical axis, by total internal reflection, ϴc being greater than or equal to ϴL, the critical angle ϴc , the distance Zn between the first lens and a nodal plan of the field lens system along the optical axis and the distance X1l in the main plane between the center of a first lens and a border of an adjacent optical channel  being such that it meets the claimed conditional and the distance between the first lens and the first planar interface being lower than Zn. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Powell (US20170261650) teaches an arrayed imaging relay optical system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M HARRINGTON whose telephone number is (571)272-2330. The examiner can normally be reached Monday-Friday 9:30 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571)272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALICIA M HARRINGTON/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        



AMH